United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-564
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On January 4, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated October 4, 2010, which found that he received
an overpayment of compensation and that he was at fault in its creation. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $2,241.61 for the period August 4 to 28, 2010; and (2) whether he
was at fault in the creation of the overpayment.
On appeal, appellant’s representative argued that OWCP erred in finding an overpayment
as appellant did not return to work.
1

5 U.S.C. § 8101 et seq.

2

Appellant’s representative has not appealed any other decisions.

FACTUAL HISTORY
On October 13, 2009 appellant, then a 54-year-old clerk, injured his left leg after a
“heavy night” at work.3 Appellant stopped work on October 13, 2009. OWCP accepted the
claim for left knee sprain and placed him on the periodic rolls.
On May 10, 2010 OWCP notified appellant that, to avoid an overpayment of
compensation, he was to immediately notify it when he returned to work. He was also advised to
return any check to OWCP which included a period during which he worked.
Appellant’s physicians indicated that he was unable to return to his regular job. An
OWCP referral physician, Dr. Stanley Askin, a Board-certified orthopedic surgeon, opined in a
May 14, 2010 report, that appellant had no work-related restrictions and could perform his dateof-injury job. In an August 3, 2010 letter, an employing establishment nurse asked that
Dr. Askin complete an OWCP work restriction form in view of his stated opinion. In an
August 4, 2010 work capacity evaluation form, Dr. Askin advised that appellant could perform
his usual job.
On August 18, 2010 OWCP received an August 13, 2010 Form CA-3 from the
employing establishment indicating that appellant returned to full duty on August 4, 2010.
On August 24, 2010 OWCP advised appellant and the employing establishment that his
periodic rolls payments had stopped as he returned to work on August 4, 2010.
On September 3, 2010 OWCP notified appellant of its preliminary determination that he
received a $2,241.61 overpayment of compensation for the period August 4 through 28, 2010
because he received compensation for total disability after he returned to work. Appellant was
found at fault in creating of the overpayment, as he knew or should have known that he was not
entitled to receive wage-loss compensation for a period after his return to work. OWCP further
informed appellant that he had 30 days to request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing on the issues of fault and a possible waiver.
The record contains calculations showing that appellant should have been paid net
compensation of $2,510.60 for the period August 1 through 28, 2010; however, as he returned to
work on August 4, 2010, OWCP determined he was only entitled to three days. The daily net
rate was determined to be $89.66. OWCP found that appellant was entitled to three days of
compensation, or $268.98, before he returned to work. The difference between the net amount
paid for the entire period and the net amount to which appellant was entitled, resulted in an
overpayment of $2,241.61 ($2,510.60 - $268.98 = $2,241.61).
In a September 7, 2010 telephone call memorandum, appellant informed OWCP that he
had not returned to work. OWCP advised appellant that the employing establishment reported

3

Appellant actually claimed a recurrence of disability due to a prior injury. The record reflects that appellant has
a prior claim for tear of the left medial meniscus under File No. xxxxxx317. OWCP treated the recurrence as a new
traumatic injury in the present claim. Both claims have been combined.

2

that he had returned to work on August 4, 2010 and that he was being removed from the periodic
rolls until his employer verified that he had not returned to work.
In a letter dated September 14, 2010, appellant’s attorney notified OWCP that appellant
did not return to work on August 4, 2010 and that his compensation benefits should not be
discontinued.
By decision dated October 4, 2010, OWCP finalized its finding that appellant received an
overpayment of compensation in the amount of $2,241,61 for the period August 4 to 28, 2010,
based upon his receipt of wage-loss compensation after his return to work. It further found that
he was at fault in the creation of the overpayment, as he accepted a payment which he knew or
should have known was incorrect. OWCP found that, without documentary evidence supporting
his contention that he did not return to work, the Form CA-3 was controlling with regard to
whether appellant returned to work.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA4 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.6 OWCP’s regulations provide that compensation for wage loss due to disability
is available only for any periods during which an employee’s work-related medical condition
prevents him from earning the wages earned before the work-related injury.7
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP determined that appellant received an overpayment in the amount of $2,241.61
based upon the employer’s assertion that he returned to work on August 4, 2010. When an
employee returns to work and ceases to have any loss of wages, he is no longer entitled to
compensation for wage loss.8 In this case, the evidence is not conclusive as to whether appellant
returned to work. The record contains an employing establishment’s notification on a Form
CA-3 that he returned on August 4, 2010; but there is no other evidence from the employer
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102.

6

Id. at § 8116(a).

7

20 C.F.R. § 10.500(a).

8

See Kenneth E. Rush, 51 ECAB 116 (1999).

3

verifying that appellant returned to work on that day. Appellant and his attorney notified OWCP
that he did not return to work and that his wage-loss compensation should continue.9 In view of
appellant’s assertion that he did not return to work, OWCP should have verified his work status
before finding that he received an overpayment of compensation. Under these circumstances,
OWCP should have obtained verification of appellant’s return to work with the employing
establishment.10 As the record requires clarification regarding whether appellant returned to
work on August 4, 2010, the record is insufficient to establish that appellant received an
overpayment of compensation beginning that date.
Upon return of the case record, OWCP should verify with the employing establishment
whether appellant returned to work on August 4, 2010. Following this and such other further
development as it deems necessary, it should make appropriate findings and a decision regarding
any overpayment that may have been received beginning August 4, 2010.11
CONCLUSION
The Board finds that this case is not in posture for decision.

9

There is no evidence that OWCP sought to terminate or reduce appellant’s wage-loss compensation.

10

See R.E., 59 ECAB 323 (2008); Willie A. Dean, 40 ECAB 1208 (1989) (OWCP has a responsibility in the
developing the evidence, particularly when such evidence is of the character normally obtained from the employing
establishment or other government source).
11

In light of the Board’s finding, the other issues are moot.

4

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: November 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

